Deloitte & Touche LLP 1100 Carillon building 227 West Trade Street Charlotte, NC 28202 USA Tel: +1 Fax: +1 www.deloitte.com March 3, 2008 Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549-7561 Dear Sirs/Madams: We have read Item 4 of CommScope, Inc.’s Form 8-K dated February 29, 2008, and have the following comments: 1.We agree with the statements made in the first, second, third and fourth paragraphs. 2.We have no basis on which to agree or disagree with the statements made in the firth and sixth paragraphs. Yours truly, Deloitte & Touche LLP
